                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

   IN RE:                                            CASE NO. 17-50236

   DEBTOR                                            CHAPTER 7

   LOUIS ANTHONY TELERICO                            JUDGE ALAN M. KOSCHIK

                                                     TRUSTEE’S MOTION FOR
                                                     TURNOVER OF FUNDS


              Now comes the Trustee, Kathryn A. Belfance (“Trustee”), and pursuant to 11

   U.S.C. §§ 541 and 542, respectfully moves the Court for an Order requiring JP Morgan

   Chase Bank (“Chase”), to turnover to the Trustee all funds held on deposit for and on

   behalf of Louis Anthony Telerico and/or the Louis A. Telerico Trust held in checking

   account ending in x6766. In support of this Motion, the Trustee states the following:

              1.      On February 5, 2017, Debtor filed his bankruptcy petition with this Court

              under Chapter 11 of the United States Bankruptcy Code. Said case was converted

              to a Chapter 7 on April 18, 2019.

              2.      Kathryn A. Belfance is the duly appointed Chapter 7 Trustee of the within

              bankruptcy estate.

              3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §157 and

              §1334 and General Order No. 7 entered in this District on April 4, 2012. Venue is

              proper pursuant to 28 U.S.C. §1408 and/or §1409. This is a core proceeding

              pursuant to 28 U.S.C. §157(b)(2).

              4.      According to 11 U.S.C. §541, property of the estate includes “…all legal or

              equitable interests of the debtor in property as of the commencement of the case…”1


   1
       11 U.S.C. §541(a)(1).




17-50236-amk         Doc 349       FILED 03/04/21     ENTERED 03/04/21 15:22:07            Page 1 of 4
          5.       The Trustee has determined that there are funds in the Debtor’s Chase

          account ending in x6766 which are property of the bankruptcy estate.

          6.       On December 1, 2020 the Trustee sent a letter to Chase via certified U.S.

          Mail directing them to turnover to the bankruptcy estate all funds held in the

          account ending in x6766. That certified letter was received and signed for on

          December 8, 2020. The Trustee received no response to that letter. On January

          14, 2021 the Trustee send a second letter via certified U.S. Mail to Chase. That

          certified letter was received and signed for on January 19, 2021.

          7.       To date, neither the Debtor nor Chase have turned over the requested

          funds.

          WHEREFORE, Trustee prays the Court for an Order directing and requiring

   Chase to turn over the funds held in the account ending in x6766 to the Trustee, without a

   hearing, pursuant to Title 11 U.S.C. §102(1)(b)(i), unless a hearing is requested by the

   debtor or party in interest within twenty-one (21) days after notice hereof, and for such

   other and further relief that the Court deems proper.

                                                           Respectfully submitted,

                                                           /s/ KATHRYN A. BELFANCE
                                                           KATHRYN A. BELFANCE
                                                           Registration No. 0018035
                                                           Chapter 7 Trustee
                                                           50 S. Main Street, 10th Floor
                                                           Akron, Ohio 44308
                                                           (330) 434-3000 (Phone)
                                                           (330) 434-9220 (Fax)
                                                           kb@rlbllp.com




17-50236-amk       Doc 349    FILED 03/04/21      ENTERED 03/04/21 15:22:07           Page 2 of 4
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 4th day of March 2021, a copy of the foregoing

   Motion for Turnover was served as follows:

   Via the Court’s Electronic Case Filing System on these entities and individuals who are
   listed on the Court’s Electronic Mail Notice List:

   Office of the U.S. Trustee
   Susan J. Lax, at susan.lax@hotmail.com
   Frederic P. Schwieg, at fschwieg@schwieglaw.com
   Todd A. Atkinson, at tatkinson@ulmer.com
   Philip Leonard Bednar, at philip.l.bednar@usdoj.gov
   Bryan J. Farkas, at bjfarkas@vorys.com
   Scott D. Fink, at ecfndoh@weltman.com
   Stephen R. Franks, at amps@manleydeas.com
   Bryan T. Kostura, at bkostura@mcglinchey.com
   Allison Manayan, at amanayan@portageco.com
   Michael J. Occhionero, at mjocolpa@sbcglobal.net
   James W. Sandy, at jsandy@mcglinchey.com
   Richard P. Schroeter, at rschroeter@amer-collect.com
   David J. Sternberg, at djsternberg@ameritech.net
   Joshua Ryan Vaughan, at jvaughan@amer-collect.com
   Steven L. Wasserman, at swasserman@westonhurd.com
   Maria D. Giannirakis, ust06 maria.d.giannirakis@usdoj.gov
   Scott R. Belhorn, ust35 Scott.R.Belhorn@usdoj.gov
   Kathryn A. Belfance, Trustee, at kb@rlbllp.com

   By regular U.S. mail, postage prepaid, on:

   Louis Anthony Telerico, Debtor, P.O. Box 928, Aurora, OH 44202
   Also served at 545 Bristol Dr., Aurora, OH 44202
   Christopher J. Niekamp, 23 S. Main Street, Akron, OH 44308
   Adam M. Meehan, 320 W. Towsontown Blvd., Suite 1 East, Baltimore, MD 21286

   And by Certified U.S. Mail, postage prepaid, on:

   JPMorgan Chase Bank, N.A., c/o its Statutory Agent, CT Corporation System, 4400
   Easton Commons Way, Suite 125, Columbus, OH 43219

                                                       /s/ KATHRYN A. BELFANCE
                                                       KATHRYN A. BELFANCE
                                                       Chapter 7 Trustee




17-50236-amk     Doc 349     FILED 03/04/21      ENTERED 03/04/21 15:22:07           Page 3 of 4
                 NOTICE OF TRUSTEE’S MOTION FOR TURNOVER

          The Trustee has filed papers with the Court for turnover of estate property.

          Your rights may be affected. You should read these papers carefully and
   discuss them with your attorney, if you have one in this bankruptcy case. (If you do
   not have an attorney, you may wish to consult one.)

          If you do not want the Court to order the turnover of estate property, or if
   you want the Court to consider your views on the matter, then on or before twenty
   (21) days after service is filed, or such other time fixed by the Federal Rules of
   Bankruptcy Procedure or statute or as the Court may order, serve a response or
   request for hearing. If no response or request for hearing is timely filed with the
   Court and served upon counsel for the movant, the Court may grant the relief
   requested in the motion without a hearing.

          If you do not want the Court to grant the order for turnover without holding a
   hearing, or if you want the Court to consider you views on the motion, then on or before
   March 25, 2021 you or your attorney must:

                  File with the Court a written objection or response to:

                                  Clerk, United States Bankruptcy Court
                                            455 Federal Bldg.
                                             2 South Main St.
                                           Akron, Ohio 44308

   If you mail your Objection to the Court for filing, you must mail it early enough so the
   Court will receive it on or before the date stated above.

                  You must also mail a copy to:

                                         Kathryn A. Belfance, Esq.
                                       Roderick Linton Belfance LLP
                                        50 S. Main Street, 10th Floor
                                             Akron, Ohio 44308

          If you or your attorney do not take these steps, the Court may decide that
   you do not oppose the relief sought in the motion or objection and may enter an
   order granting that relief without holding a hearing.

   Date: March 4, 2021                          Signature: /s/ Kathryn A. Belfance
                                                Name: Kathryn A. Belfance, Esq.
                                                          Chapter 7 Trustee




17-50236-amk     Doc 349     FILED 03/04/21       ENTERED 03/04/21 15:22:07           Page 4 of 4
